             Case 2:20-cv-00242-JCM-NJK Document 37
                                                 36 Filed 05/11/20
                                                          05/04/20 Page 1 of 3



 1   JENNIFER BERGH
     jbergh@qslwm.com
 2   Nevada Bar No. 14480
     QUILLING SELANDER LOWNDS
 3
     WINSLETT & MOSER, P.C.
 4   2001 Bryan St., Suite 1800
     Dallas, TX 75201
 5   (214) 560-5460
     (214) 871-2111 Fax
 6   Counsel for Trans Union LLC
 7   **Designated Attorney for Personal Service**
     Trevor Waite, Esq.
 8   Nevada Bar No.: 13779
     6605 Grand Montecito Parkway, Suite 200
 9   Las Vegas, NV 89149
10                            IN THE UNITED STATES DISTRICT COURT
11                                   FOR THE DISTRICT OF NEVADA
12    DIAHANN POZOS-MALETTA,                             Case No. 2:20-cv-00242-JCM-NJK
13                             Plaintiff,                DEFENDANT TRANS UNION LLC’S
14    v.                                                 THIRD UNOPPOSED MOTION FOR
                                                         EXTENSION OF TIME TO REPLY TO
      EQUIFAX INFORMATION SERVICES,
15                                                       PLAINTIFF’S RESPONSE TO
      LLC, TRANSUNION, LLC, WESTERN
                                                         DEFENDANT’S MOTION TO DISMISS
16    FEDERAL CREDIT UNIONS and
      NORDSTROM/TD BANK USA,
17                            Defendants.
18               Defendant Trans Union LLC (“Trans Union”), by counsel, files its Third Unopposed
19   Motion for Extension of Time to Reply to Plaintiff’s Response to Defendant’s Motion to Dismiss
20   and would respectfully show the Court as follows:
21                                          I.   BACKGROUND
22               1.    On February 4, 2020, Plaintiff Diahann Pozos-Maletta (“Plaintiff”) filed an
23   original complaint (“Complaint”).       In response, Trans Union filed its Motion to Dismiss
24   Plaintiff’s Complaint, Dkt. 5.
25               2.    Plaintiff then filed a Response in Opposition to Trans Union LLC’s Motion to
26   Dismiss Complaint on March 30, 2020, Dkt 22. Trans Union’s deadline to reply to Plaintiff’s
27   Response is May 4, 2020.
28

                                                                                                1
     4224726.2
             Case 2:20-cv-00242-JCM-NJK Document 37
                                                 36 Filed 05/11/20
                                                          05/04/20 Page 2 of 3



 1                                       II. RELIEF REQUESTED

 2               3.    Trans Union seeks a 14-day extension of the deadline to file its Reply to

 3   Plaintiff’s Response.

 4               4.    Good cause exists for Defendant’s extension as Trans Union needs additional

 5   time to review the numerous arguments made in Plaintiff’s 11-page Response, to review the case

 6   law cited therein, and to prepare its Reply.

 7               5.    Plaintiff is not opposed to the requested extension and no party will be prejudiced

 8   thereby. The extension is not requested for delay and will not impact any other deadline in the

 9   Court’s Scheduling Order.

10               Wherefore, Trans Union respectfully requests this Court issue an Order extending the

11   deadline for Trans Union to file its Reply to Plaintiff’s Response to May 18, 2020.

12   Dated this 4th day of May 2020.

13
     /s/ Shawn W. Miller                                /s/ Jennifer Bergh
14   SHAWN W. MILLER                                    JENNIFER BERGH
     smiller@kriegerlawgroup.com                        jbergh@qslwm.com
15
     DAVID H. KRIEGER                                   Nevada Bar No. 14480
16   dkrieger@hainesandkrieger.com                      QUILLING SELANDER LOWNDS
     KRIEGER LAW GROUP, LLC                             WINSLETT & MOSER, P.C.
17   2850 W. Horizon Ridge Pkwy., Suite 200             2001 Bryan St., Suite 1800
     Henderson, NV 89052                                Dallas, TX 75201
18   (702) 848-3855                                     (214) 560-5460
     Counsel for Plaintiff                              (214) 871-2111 Fax
19                                                      Counsel for Trans Union LLC
20
                                                     IT IS SO ORDERED May 11, 2020.
21

22
                                                     HONORABLE JAMES C. MAHAN
23                                                   UNITED STATE DISTRICT JUDGE
24

25

26

27

28

                                                                                                       2
     4224726.2
             Case 2:20-cv-00242-JCM-NJK Document 37
                                                 36 Filed 05/11/20
                                                          05/04/20 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE

 2               I hereby certify that on the 4th day of May 2020, I electronically filed DEFENDANT

 3   TRANS UNION LLC’S THIRD UNOPPOSED MOTION FOR EXTENSION OF TIME

 4   TO REPLY TO PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS

 5   with the Clerk of the Court using the CM/ECF system which will then send a notification of such

 6   to the following counsel of record:

 7    Shawn W. Miller                                    Jeremy J. Thompson
      smiller@kriegerlawgroup.com                        jthompson@clarkhill.com
 8
      David H. Krieger                                   Clark Hill PLLC
 9    dkrieger@hainesandkrieger.com                      3800 Howard Hughes Parkway, Suite 500
      Krieger Law Group, LLC                             Las Vegas, NV 89169
10    2850 W. Horizon Ridge Pkwy., Suite 200             (702) 862-8300
      Henderson, NV 89052                                (7020 862-8400 Fax
11                                                       Counsel for Equifax Information Services,
      (702) 848-3855
12    Counsel for Plaintiff                              LLC

13    Brett P. Ryan                                      Tyson E Hafen
      Brett.Ryan@UnifyFCU.com                            tehafen@duanemorris.com
14    7935 W. Sahara Ave., Suite 201                     Duane Morris LLP
      Las Vegas, NV 89117                                100 North City Pkwy., Suite 1560
15
      (310) 783-5957                                     Las Vegas, NV 89106
16    Counsel for Western Federal Credit Union           (702) 868-2655
                                                         (702) 385-6862 Fax
17                                                       Counsel for Nordstrom and TD Bank USA
18
                                                   /s/ Jennifer Bergh
19
                                                   JENNIFER BERGH
20

21

22

23

24

25

26

27

28

                                                                                                 3
     4224726.2
